Citation Nr: 1636871	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and/or depressive disorder.  

2.  Whether new and material evidence has been received to reopen service connection for hypertension.  

3.  Whether new and material evidence has been received to reopen service connection for a low back disability.  

4.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.  

5.  Entitlement to service connection for a psychiatric disability, to include PTSD and/or depressive disorder.  

6.  Entitlement to service connection for an eye disability, claimed as amblyopia and/or presbyopia with astigmatism.  

7.  Entitlement to service connection for a right shoulder disability.  

8.  Entitlement to a service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for a neurological disability, to include as due to an undiagnosed illness.  

12.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  

13.  Entitlement to service connection for a cervical spine disability, to include as due to an undiagnosed illness.  

14.  Entitlement to service connection for a right elbow disability, to include as due to an undiagnosed illness.  

15.  Entitlement to service connection for a disability characterized by muscle pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from August 1979 to August 1983.  Thereafter, he had subsequent service in the Army National Guard from August 1983 through April 2004.  The appellant again served on active duty from January 2003 until April 2004, including service in Iraq during Operations Enduring Freedom/Noble Eagle from March 2003 to March 2004.  He is the recipient of the Combat Infantryman Badge, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran had previously requested a video hearing before a Veterans Law Judge.  This request was withdrawn in writing in July 2016, however.  

The issues of whether new and material evidence has been received to reopen service connection for a psychiatric disorder, as well as service connection for the same, are adjudicated below.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for PTSD.  The Veteran did not perfect a timely appeal to this decision.  

2.  Evidence received since the July 2008 rating decision is new and material regarding the issue of service connection for a psychiatric disability, as it contains evidence not previously considered that has some tendency to establish a current diagnosis of PTSD due to a claimed in-service stressor.  

3.  The competent evidence of record indicates that the Veteran has PTSD based on an in-service stressor.  


CONCLUSION OF LAW

1.  The July 2008 rating decision that denied reopening service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening the Veteran's previously denied claim of service connection for a psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for a psychiatric disorder, and the subsequent grant of the benefit sought on appeal.  

Reopening of Service Connection for a Psychiatric Disability

In the current claim on appeal, the Veteran seeks to reopen service connection for a psychiatric disorder, claimed as PTSD and/or depressive disorder.  In a July 2008 rating decision, service connection for PTSD was denied by the RO.  The Veteran initiated but did not perfect an appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 3.156(b), 20.1103 (2015).  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the July 2008 rating decision, the RO determined that the evidence did not support a current diagnosis of PTSD based on an in-service stressor.  The evidence considered at that time included service treatment records as well as post-service VA and private treatment records.  

Since the prior denial of the claim in July 2008, recent evidentiary submissions have included the Veteran's own written contentions, as well as statements from several service members who served with the Veteran in Iraq.  Additional VA medical records have also been received.  Specifically, a July 2010 VA psychiatric consultation resulted in a diagnosis of PTSD.  The examiner, a VA psychiatrist, opined that the Veteran had PTSD as the result of his combat service.  Also, on VA psychiatric consultation in March 2013, a VA psychiatrist diagnosed the Veteran with PTSD.  This disorder was attributed by the examiner to the Veteran's combat service in Iraq.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for PTSD has been received.  The July 2010 and March 2013 VA psychiatric consultation reports are new, in that they were not of record at the time of the prior final denial.  These clinical notations are also not cumulative and redundant of evidence already of record, and are material, as they suggest a current diagnosis of PTSD based on a claimed in-service stressor, the lack of evidence of which was the basis of the prior final denial.  

This evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by diagnosing the claimed disability and establishing a nexus to a claimed in-service stressor.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a psychiatric disability.  At the time of the 2008 denial, the record lacked a current diagnosis of PTSD linked to an in-service stressor.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the July 2008 decision is new and material to reopen service connection for a psychiatric disorder.  38 C.F.R. § 3.156(a).  

Service Connection - Psychiatric Disorder

The Veteran's service connection claim for a psychiatric disability, claimed as PTSD and/or depressive disorder, having been reopened, it may now be considered on the merits.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

After a review of all the evidence, the Board finds that the Veteran's accounts of coming under enemy fire, witnessing the death of other soldiers as well as Iraqi soldiers and civilians, and other traumatic stressors during service in Iraq to be credible and consistent with the circumstances of his service.  The service personnel records have been obtained and reviewed.  These records confirm, as noted above, that the Veteran had service in Iraq and was awarded the Combat Infantryman Badge.  The claimed in-service stressors are consistent with the places, types, and circumstances of service.  The Veteran's claimed in-service stressors are related to the threatened death or injury of himself and others from hostile military activity and his response to these events involved a psychological state of fear and helplessness.

The evidence is at least in equipoise on the questions of whether the Veteran has PTSD that is related to an in-service stressful event or events.  The evidence shows several current diagnoses of PTSD rendered by VA psychiatrists, including the aforementioned July 2010 and March 2013 VA psychiatric consultation reports.  

However, a VA psychiatric examination was afforded the Veteran in June 2011, at which time a VA psychiatrist diagnosed depressive disorder.  The examiner opined that the Veteran did not display sufficient symptomatology at that time to warrant a diagnosis of PTSD.  The Board does note nevertheless that a psychiatric disorder was diagnosed at that time.  Upon review of the totality of the record, and resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service connection for a psychiatric disability is reopened.  

Service connection for PTSD is granted.  


REMAND

In a February 2014 letter, the Social Security Administration (SSA) informed the Veteran he had been awarded Social Security Disability benefits effective December 2013.  VA has an obligation to obtain SSA records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such records have not yet been obtained and are potentially pertinent to the claims pending on appeal, remand is necessary in order for this pertinent medical evidence to be added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the Social Security Administration related to the Veteran's benefits claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


